                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS



ANDREW REDICK,

                                Plaintiff,

            v.                                          CASE NO. 19-3129-SAC

KVC BEHAVIORAL HEALTH, INC., et al.,

                                Defendants.


                      NOTICE AND ORDER TO SHOW CAUSE

      This matter is a civil rights action filed pursuant to 42 U.S.C.

§ 1983. Plaintiff, a prisoner in state custody, proceeds pro se. His

fee status is pending1.

                              Nature of the Complaint

      KVC Behavioral Healthcare, Inc. (KVC), is a private, non-profit

Kansas corporation licensed by the Kansas Department of Children and

Families as a child placement agency. Plaintiff complains that the

defendants, KVC, its president, and three case coordinators, have

failed to respect his rights as a noncustodial parent and his family’s
right to privacy and have failed to inform him of the status of his

children. He seeks declaratory relief and damages.

                                   Screening

      A federal court must conduct a preliminary review of any case

in which a prisoner seeks relief against a governmental entity or an

officer or employee of such an entity. See 28 U.S.C. §1915A(a).

Following this review, the court must dismiss any portion of the
complaint that is frivolous, malicious, fails to state a claim upon

1 By a notice of deficiency issued on July 15, 2019, the clerk of the court advised
plaintiff that he must submit a certified financial statement to support his motion
to proceed in forma pauperis. See 28 U.S.C. § 1915(a)(2).
which relief may be granted, or seeks monetary damages from a defendant

who is immune from that relief. See 28 U.S.C. § 1915A(b).

     In screening, a court liberally construes pleadings filed by a

party proceeding pro se and applies “less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007).

     To state a claim for relief under Section 1983, a plaintiff must

allege the violation of a right secured by the Constitution and laws

of the United States and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins,

487 U.S. 42, 48-49 (1988)(citations omitted).

     To avoid a dismissal for failure to state a claim, a complaint

must set out factual allegations that “raise a right to relief above

the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007). The court accepts the well-pleaded allegations in the

complaint as true and construes them in the light most favorable to

the plaintiff. Id. However, “when the allegations in a complaint,

however, true, could not raise a [plausible] claim of entitlement to
relief,” the matter should be dismissed. Id. at 558. A court need not

accept “[t]hreadbare recitals of the elements of a cause of action

supported by mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). Rather, “to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se

plaintiff]; when the defendant did it; how the defendant’s action

harmed [the plaintiff]; and what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E.
Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

     The Tenth Circuit has observed that the U.S. Supreme Court’s
decisions in Twombly and Erickson set out a new standard of review

for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii) dismissals. See

Key v. Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted).

Following those decisions, courts “look to the specific allegations

in the complaint to determine whether they plausibly support a legal

claim for relief.” Kay, 500 F.3d at 1218 (quotation marks and internal

citations omitted). A plaintiff “must nudge his claims across the line

from conceivable to plausible.” Smith v. United States, 561 F.3d 1090,

1098 (10th Cir. 2009). In this context, “plausible” refers “to the

scope of the allegations in a complaint: if they are so general that

they encompass a wide swath of conduct much of it innocent,” then the

plaintiff   has   not   “nudged    [the]   claims   across   the   line   from

conceivable to plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247

(citing Twombly at 1974).

                                  Discussion

     The federal courts are courts of limited jurisdiction and may

exercise jurisdiction only when they are authorized to do so. Burdett

v. Harrah’s Kan. Casino Corp., 260 F.Supp.2d 1109, 1112 (D. Kan. 2003).
The domestic relations exception to the federal courts’ jurisdiction

“divests the federal courts of power to issue divorce, alimony, and

child custody decrees.” Johnson v. Rodriguez (Orozco), 226 F.3d 1103,

1111 (10th Cir. 2000)(quoting Ankenbrandt v. Richards, 504 U.S. 689,

703 (1992)). Accordingly, any claim by plaintiff that involves the

custodial status of his children must be addressed in the state courts.

     Next, KVC is a private corporation that contracts with the State

of Kansas to provide child welfare services. The individual defendants
are employed by KVC. To state a claim for relief under § 1983, a

plaintiff must allege “the violation of a right secured by the
Constitution and laws of the United States, and must show that the

alleged deprivation was committed by a person acting under color of

state law.” Bruner v. Baker, 506 F.3d 1021, 1025-26 (10th Cir.

2007)(citation omitted).

     A private entity can be treated as a state actor (“acting under

color of state law”) under certain circumstances. See Gallagher v.

Neil Young Freedom Concert, 49 F.3d 1442, 1447 (10th Cir. 1995). The

Tenth Circuit has used four different tests to determine if a private

entity is subject to liability under § 1983 as a state actor: the nexus

test, the symbiotic relationship test, the joint action test, and the

public function test. Id. The nexus test requires a close connection

between the government and the challenged conduct and generally makes

the state liable for a private individual’s conduct “only when [the

State] has exercised coercive power or has provided such significant

encouragement, either overt or covert, that the choice must in law

be deemed to be that of the State.” Schwab v. Kansas, No.

16-CV-4033-DDC, 2017 WL 2831508, *14 (D. Kan. June 30, 2017)(quoting

Gallagher, 49 F.3d at 1448). The symbiotic relationship test looks
at whether the state “has so far insinuated itself into a position

of interdependence with a private party that it must be recognized

as a joint participant in the challenged activity.” Id. The joint

action test requires the Court to “examine whether state officials

and private parties have acted in concert in effecting a particular

deprivation of constitutional rights.” Id. Finally, the public

function test determines whether the challenged action is “a function

traditionally exclusively reserved to the State.” Id.
     Plaintiff’s complaint fails to assert sufficient facts to state

a plausible claim under § 1983 against any of the named defendants
under any of the tests. See Schwab, 2017 WL 2831508, *14.

     Because the Court has no jurisdiction over questions of child

custody, and because on the facts alleged, none of the defendants may

be viewed as acting under color of state law, plaintiff’s complaint

is subject to dismissal. The Court will direct plaintiff to show cause

why this complaint should not be dismissed.

     IT IS, THEREFORE, BY THE COURT ORDERED that on or before August

23, 2019, plaintiff shall show cause why this matter should not be

dismissed for the reasons discussed herein. The failure to file a

timely response may result in the dismissal of this matter without

additional prior notice.

     IT IS SO ORDERED.

     DATED:   This 24th day of July, 2019, at Topeka, Kansas.




                               S/ Sam A. Crow
                               SAM A. CROW
                               U.S. Senior District Judge
